Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ABBASSEH TOWFIGH,


                                    Appellant,

v.

ROBERT MURRAY, 
POWER MORTGAGE, 
MURRAY MORTGAGE, AND
CHICAGO TITLE,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§

§

No. 08-08-00144-CV

Appeal from
 296th District Court

of Collin County, Texas

(TC # 296-273-07)



MEMORANDUM OPINION


	This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Finding that Appellant, Abbasseh Towfigh, has failed to file an
amended notice of appeal and has failed to respond to our inquiry letter, we dismiss the appeal for
want of prosecution.
	On March 10, 2008, Appellant filed a notice of appeal indicating that he wished to appeal
from "all Orders, entered in this action."  The Fifth Court of Appeals, on March 14, 2008, sent
Appellant a letter informing him that his notice of appeal was defective because it did not include
the date of the judgment or order appealed from and did not include a certificate of service.  See
Tex.R.App.P. 25.1(d)(providing that notice of appeal must state the date of the judgment or order
appealed from), 9.5(e)(setting forth certificate of service requirements).  The letter advised Appellant
that failure to comply could result in dismissal of the appeal without further notice.  Appellant did
not amend the notice of appeal or otherwise respond to the Fifth Court of Appeals' inquiry.  On
April 9, 2008, the Fifth Court of Appeals informed Appellant that the appeal had been transferred
to the Eighth Court of Appeals pursuant to an order entered by the Supreme Court.  Because
Appellant has not remedied the defects in the notice of appeal, we dismiss the appeal pursuant to
Rule 42.3(c).  Tex.R.App.P. 42.3(c)(permitting involuntary dismissal in civil cases where the
appellant has failed to comply with a requirement of the rules of appellate procedure).

July 3, 2008						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.